DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/22 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 8/23/22. Claim 1 has been amended. Claims 14 - 20 have been cancelled. Claim 24 has been added. Claim 7 is withdrawn due to a restriction requirement. Claims 1 – 6, 8 – 13 and 21 - 24 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 8/23/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 - 6, 8, 10, 12 and 21 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over ROHATGI et al (US 2003/0021915) as admitted by Applicant and as evidenced by Sigma Aldrich (https://www.sigmaaldrich.com/US/en/search/cellulose-acetate-sheets?focus=products&gclid=EAIaIQobChMIgbzFv5jv-QIVj4vICh0cgglbEAMYAiAAEgL6BPD_BwE&page=1&perpage=30&sort=relevance&term=cellulose%20acetate%20sheets&type=product_name ) and/or Amazon (https://www.amazon.com/Whatman-10427806-Cellulose-Standard-Thickness/dp/B00DUKYXR8 ) and/or Interstate Plastics 
(https://www.interstateplastics.com/Hdpe-Natural-High-Density-Polyethylene-Sheet-HDPNE~~SH.php  and
https://www.interstateplastics.com/Hdpe-Natural-Cutting-Board-Sheet-HDPNEC~SH.php ).

Claims 1 - 3: ROHATGI discloses (see entire document) a polymer based sheet comprising a core and a capstock or skin which encapsulates the core (abstract, [0010], [0011], [0015], [0017], [0046], claims 1, 8 and 10, fig. 3-6) [wherein capstock, skin and encapsulating of the core read on the claimed cap, and wherein the core reads on the claimed core having a first and a second planar surface since all three-dimensional objects/sheets/cores have at least two surfaces, including top, bottom and sides].
The cap is polymeric (abstract) [reading on the claimed cap comprising a polymer composition and reading on the first initial melting point since all polymers have a melting point]. 
The cap further comprises a graining color agent characterized by giving a grain-like or steaking appearance to the sheet, both in coloring and three dimensional surface texture ([0012], [0015]) [reading on the claimed variegating agent].  This is achieved by using color masterbatch concentrate pellets with a polyolefinic carrier resin for pigments with a higher melting point (140-250oC) than the base used as the matrix resin ([0052], claim 22) [reading on the claimed variegating agent having an initial melting point of claim 1, comprising a polymer of claim 2 and melting point measured on the polymer of claim 3].

Regarding the width to gauge ratio of greater than or equal to 12 at extrusion,  ROHATGI discloses that the sheet is extruded (abstract) but is silent regarding this ratio. However:
ROHATGI discloses an example of taking a measurement of a slice measuring 1/8 inch (0.125 inches) thick by 1.125 inches by 5.5 inches ([0045], fig.2) [i.e., a ratio of 8:1 or 44:1, and thus showing that such ratio is possible]. ROHATGI also discloses that there are interactions and decisions to be made based on choosing polymers, their densities, virgin and recycled materials, final desired shape of the article, its thickness, optimum process efficiency, aesthetics and mechanical properties ([0072]); and ROHATGI discloses that the sheet material can be used to make anything from packaging, such as for health and beauty, chemicals and non-food materials, single serve containers and wraps to decking panel board, door parts, roofing, posts, etc. ([0070], ([0078]), each one requiring its unique width and thickness/gauge, and thus showing to be open to any thickness and width. For instance, packaging, containers and wraps are made of thin sheets, which would mean a high width to thickness ratio, whereas decking panel boards would be made using boards with a  lower width to thickness ratio. 
Accordingly, it would have bene obvious to one of ordinary skill in the art to have chosen a width and a thickness for the sheet through routine experimentation depending on the desired end-use of the sheet, the materials that will be used to make the article, cost and efficiency, esthetics, and desired mechanical properties. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.
Additionally, ROHATGI discloses making both sheets and boards wherein, as admitted by Applicant, sheets are known to have a ratio that is greater than or equal to 12 whereas boards have a ratio of less than 12:1 (see [0004] of the instant Published Application). This is further evidenced by any one of Sigma Aldrich which discloses that cellulose sheets are 300 mm in width and 1 mm thick (a ratio of 300:1) or 250 mm in width and 0.5 mm thick (a ratio of 50:1); Amazon which sells cellulose sheets which are 70 mm in width and 0.8 mm thick (a ratio of 87:5);  Interstate Plastics which discloses HDPE sheets 12 inches in width and 0.060 inches thick (a ratio of 200:1) and 12 inches in width and 0.250 inches thick (a ratio of 48:1). Thus, it is understood in the art that sheets have a high width to thickness ratio that is at least 12:1 or higher.
Accordingly, since ROHATGI discloses a sheet and since it is known in the art that, by definition, a sheet has a high width to thickness ratio, one of ordinary skill in the art would have known that ROHATGI’s sheet would have a ratio of greater than 12:1 with reasonable expectation of success.

Claims 4 – 5: The melting point of the variegating agent ranges from 140 to 250oC ([0052]) [fully encompassing the claimed 161-167oC of claim 4 and the claimed at least 162oC of claim 5, and wherein the rejection applies to the overlapping ranges]. Additionally, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051. It would have been obvious to one of ordinary skill in the art to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In particular, ROHATGI discloses polyolefin as the polymer carrier for the colorant ([0052]), noting that the present invention also recites a colorant with an olefin polymer as the variegating agent (see [0026] of the instant Published Application); ROHATGI discloses that there are interactions and decisions to be made based on choosing polymers, their densities, virgin and recycled materials, final desired shape of the article, its thickness, optimum process efficiency, aesthetics and mechanical properties ([0072]); and ROHATGI discloses that the sheet material can be used to make anything from packaging to decking panel board, door parts, roofing, posts, etc. ([0078]. Accordingly, it would have bene obvious to one of ordinary skill in the art to have chosen a polymer for the variegating agent dependent on the desired end-use of the sheet, wherein said polymer necessarily has its melting point, and have thus arrived at the claimed melting point range.
Claim 6: ROHATGI discloses that the variegating agent has a melting point of 140-250oC, which is higher than the base resin of the cap, wherein the base can be HDPE ([0052]) [HDPE has a melting point of about 130oC, thus reading on the claimed about 130oC].
Claim 8: The core comprises cellulose (whole document, including title, abstract, [0009], claim 10).
Claim 10: The capstock encapsulates the core [thus reading on the claimed first and second portions of the cap that is adjacent to the first and second planar surfaces of the core].
Claims 12: ROHATGI discloses that the density can be varied by as much as 0.39 g/cc or more throughout the sheet to allow for high strength over a wide range of temperatures while being low weight (abstract, [0010]) and discloses color masterbatch concentrate pellets with a polyolefinic carrier resin for pigments ([0052]) [thus showing the variegating agent as pellets and showing to be open to any density]; and discloses that the sheet material can be used to make anything from packaging to decking panel board, door parts, roofing, posts, etc. ([0078]) [thus showing to be open to any thickness]; but is silent regarding the pellet density as pellets/g in a ratio with the second thickness of the cap. However, given the above disclosure, one of ordinary skill in the art would have been motivated to vary the pellet density and the second thickness through routine experimentation for the desired end-use of the sheet, and have thus arrived at the present ratio. Where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.
Claim 21: The variegating agent is distributed throughout the cap ([0052], [0064], figs 2, 3).
Claim 22: The core includes a base colorant (figs 1a-3).
New claim 23: ROHATGI discloses a base colorant for the base and a graining colorant for the cap (fig 1(a), [0013], [0015]) [thus showing that the variegating agents differ].
Claim 24: The variegating agent is distributed throughout the cap (figs 2, 3). Although ROHATGI is silent regarding a random distribution of variegating agent, such is merely a design choice. ROHATGI discloses that aesthetics and thickness, for instance, are decisions to be made ([0072]). One of ordinary skill in the art would have known to apply the variegating agent for the desired aesthetic look.

Allowable Subject Matter
Claims 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	ROHATGI is silent regarding the claimed thicknesses of the core and the cap.
The following is an examiner’s statement of reasons for allowance:	
The closest prior art of record of ROHATGI et al (US 2003/0021915) fails to teach or render obvious the claimed combination of width to thickness ratio with the specific thicknesses of the core and the cap as recited in claims 9, 11 and 13, and which allows for the variegating agent to be distributed in the cap. 
Note that claim 21 or claim 24 would also have to be added to claim 1 to show that the claimed dimensions are not achieved by routine experimentation, but allow for a specific distribution of the variegating agent.

Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. 

Applicant submits to deny any admission that the specification recites that the claimed ratio of greater or equal to 12:1 for width to gauge is known; that said ratio expressly defines sheets and board in the context of Applicant’s specification, as recited in paragraph [0027]; that ROHATGI may use the terms sheet and board with another meaning.
Applicant’s argument is not persuasive. In paragraph [0004], which is part of the background, Applicant recites the ratios for sheets and boards. It can only be interpreted that  these ratios are known in the art, and these are the ratios that the Applicant then uses for the claimed invention, as recited in [0027].  This is evidenced by companies that sell both cellulose and HDPE sheets, such as Sigma Aldrich, Amazon and  Interstate Plastics who disclose sheets of cellulose or HDPE having ratios of greater than 12:1. Moreover, it is expected that ROHATGI’s sheet would have a high  ratio  of width to thickness since ROHATGI discloses that the sheet is used to make packaging, containers and wraps, wherein such articles are thin and would thus necessarily have high width to thickness ratios.

Applicant submits that ROHATGI’s use of the term sheet is completely independent of a relationship with width or gauge; that ROHATGI uses the term sheet as a product that is characterized by an inner layer sandwiched between or encapsulated by two exterior layers; that ROHATGI does not make a distinction between a board and a sheet with meaning consistent with Applicant’s claims.
 	Applicant’s argument is not persuasive:
	First, as ROHATGI discloses, Applicant is also claiming a product that is characterized by an inner layer sandwiched between or encapsulated by two exterior layers; i.e., a core and a cap having a first portion adjacent to the core’s first planar surface and a second portion adjacent the core’s second planar surface.
	ROHATGI discloses both sheets and boards because said sheets and boards are disclosed to be used to make articles that are very different from one another, such as packaging, containers and wraps which would use sheets, whereas siding, fencing, etc. would use boards. 
ROHATGI discloses an example of taking a measurement of a slice measuring 1/8 inch (0.125 inches) thick by 1.125 inches by 5.5 inches ([0045], fig.2); i.e., a ratio of 8:1 or 44:1, thus showing that the claimed ratio is disclosed by ROHATGI, though it is  taken as a slice. However, ROHATGI also discloses that there are interactions and decisions to be made for sheets and boards based on choosing polymers, their densities, virgin and recycled materials, final desired shape of the article, its thickness, optimum process efficiency, aesthetics and mechanical properties, each one requiring its unique width and thickness/gauge, thus  motivating one of ordinary skill in the art to choose an appropriate thickness and width for the intended end-use of the sheet. 
Moreover, as admitted by Applicant, sheets are known to have a ratio that is greater than or equal to 12:1 whereas boards have a ratio of less than 12:1 (see [0004] of Applicant’s Published Application). Even if Applicant continues to argue that the recited ratios are only given in the context of Applicant’s specification and is not known in the art, evidence shown by any one of Sigma Aldrich, Amazon and Interstate Plastics confirms that sheets have a width to gauge ratio that is greater than 12:1.
	
	Applicant submits that the flow characteristics for sheet and board are different because of width to gauge ratios; that the thermal properties of sheets and boards are different; that the variegating agent may prematurely melt or may be over homogenized; that the consistent distribution of variegation may be inconsistent; that a skilled artisan would have to engage in extensive experimentation with multiple variables, such as ratio of variegating agent and polymer, thermal profiles of the extruder, thermal properties of the materials forming the sheet and flow characteristics of the extruder and material. 
Applicant’s argument is not persuasive:
ROHATGI discloses the claimed sheet; discloses that the sheet has a core and a cap, as claimed; discloses that the cap comprises a polymer and a variegating agent, as claimed; and it can be seen from figure 3, for instance, that the variegating agent is distributed over the entire piece. There is no need to do any extensive experimentation with multiple variables to achieve the present claims since ROHATGI’s disclosure reads on the present claims.
	Moreover, just as in the present specification, ROHATGI also discloses that there are interactions and decisions that can be made based on choosing polymers, their densities, virgin and recycled materials, final desired shape of the article, its thickness, optimum process efficiency, aesthetics and mechanical properties ([0072]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765